Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
The Amendments and Remarks filed 12 January 2022 in response to the Office Action of 25 June 2021 are acknowledged and have been entered.  Claims 2-4 and 6 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.	

Information Disclosure Statement
The Information Disclosure Statements filed 7/7/2021, 8/13/2021, and 12/22/2021 have been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0166980, priority to December 12, 2013) in view of Zhao (US 20150044772A1, published 2/12/2015).
Regarding claim 2, Liu teaches a fusion protein complex (i.e., nucleic acid-modifying complex) comprising a nuclease-inactive Cas9 domain (i.e., a nucleic acid sequence-recognizing module that specifically binds to a target nucleotide sequence in a double-stranded DNA) fused to a deaminase domain (i.e., a CRISPR-Cas nucleic acid base converting enzyme) [0009]. Liu teaches that Cas9 is nuclease-inactive ([0009]). Liu teaches that inactivation of the Cas9 involves the introduction of point mutations in each of the HNH and RuvC1 subdomains to silence the activity of Cas9 ([0019])by inactivating the DNA cleavage abilities of the Cas9. Liu teaches that the complex is capable of deaminating (i.e., converting) a mutant C into another nucleotide ([0009]) and that the complex does not cleave both strands of the double stranded DNA in the targeted site due to the point mutations in the HNH and RuvC1 subdomains ([0019]).
Regarding claim 3, Liu teaches that the nucleic acid base converting enzyme is human AID ([0052]).
While Liu teaches that the complex is formed from a fusion between the dCas9 domain and the deaminase domain ([0009]), Liu does not teach or suggest that the complex is formed via an interaction between (i) one or more protein binding domains that are fused to the nucleic acid sequence-recognizing module and (ii) a binding partner of said one or more protein binding domains, with the binding partner being fused to the nucleic acid base converting enzyme.
Zhao teaches methods of introducing a chimeric fusion protein into a cell or an organism where the chimeric fusion protein induces a DNA modification in a target DNA [0004].  Zhao teaches the chimeric fusion proteins includes a catalytically inactive CRISPR associated protein ("dCas") domain fused to a FokI domain [0031]. Zhao teaches that a sgRNA forms a complex with the fusion protein (i.e., nucleic acid sequence-recognizing module) and guides binding of the FokI-dCas9 chimeric fusion protein monomer to the target DNA [0031].  Zhao teaches a ZFN nuclease with a FokI domain [0031].  Zhao teaches that the FokI domain of the FokI-dCas9 chimeric fusion protein monomer and the FokI domain of the ZFN form a FokI dimer and induces a double-strand break in the target DNA [0031; Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the complex between Cas9 and the cytidine deaminase as described by Liu by independently fusing the Cas9 and cytidine deaminase to a protein binding domain and its binding partner, such as FokI binding domains, respectively, as taught by Zhao.  This modification would have merely amounted to a simple substitution of one known means of achieving targeted delivery of an effector protein to a target DNA sequence of interest according to known methods to yield predictable results. Each of Liu and Zhao teach similar methods of delivering effector proteins to a target DNA sequence of interest. Although Liu teaches the fusion between Cas9 and the cytidine deaminase, Zhao’s disclosure teaches that effector proteins can be specifically translocated to a DNA binding protein at a target DNA sequence of interest via an interaction between protein binding domains fused to the respective effector protein and DNA binding protein. One of ordinary skill in the art would have been motivated to have made this substitution because it would have enabled the system to be modular, which would have enabled the user to choose to deliver the desired cytidine deaminase selected from those taught by Liu ([0008]) rather than being limited to only one particular cytidine deaminase fused to the Cas9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Zhao as applied to claims 2-3 above, and further in view of Lada (Lada et al. (2013) PLOS Genetics, 9(9):e1003736, pages 1-17, published September 5, 2013).
The teachings of Liu and Zhao are discussed above as applied to claims 2-3 and similarly apply to claim 4.
Regarding claim 4, Liu teaches wherein the deaminase is an APOBEC family deaminase or an activation-induced cytidine deaminase (AID) ([0008]) but Liu does not teach wherein the cytidine deaminase is PMCDA1.
However, Lada describes that PmCDA1 is an AID/APOBEC cytosine deaminase from lamprey (abstract). Lada teaches using this deaminase to accumulate genomic mutations in yeast (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the AID/APOBEC cytidine deaminase as taught as suggested by Liu and Zhao with PmCDA1 because it would have merely amounted to a simple substitution of one known cytosine deaminase for another to yield predictable results. Each of Liu and Lada similarly describe the use of AID/APOBEC family deaminases to achieve genome mutation. Accordingly, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that the PmCDA1 of Lada would have been suitable as the cytosine deaminase in the complex of Liu.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Zhao, and Lada as applied to claims 2-4 above, and further in view of Jinek (Jinek et al. (2014) Science, 343:1247997, pages 1-11 and supplementary materials, published online February 6, 2014).
The teachings of Liu, Zhao, and Lada are discussed above as applied to claims 2-4 and similarly apply to claim 6.
Regarding claim 6, Liu teaches wherein the dCas9 protein comprises the D10A and H840A substitutions ([0041]), but does not explicitly teach wherein the dCas9 protein comprises SEQ ID NO 5 with the D10A and H840A substitutions.
However, Jinek describes the Cas9 protein sequence from S. pyogenes that comprises instant SEQ ID NO: 5 (see Figure S1).  Jinek further describes making and using dCas9 protein comprising the D10A and H840A mutations with crRNA to bind to a target DNA molecule (see Fig 2C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Cas9 protein sequence as taught as suggested by Liu, Zhao, and Lada for the Cas9 protein sequence of Jinek comprising the D10A and H840A mutations because it would have merely amounted to a simple substitution of one known Cas9 protein for another to yield predictable results. Liu’s disclosure in which the Cas9 protein is nuclease inactivated ([0009]) is discussed above. Accordingly, it would have been entirely predictable to have substituted the dCas9 protein of Jinek in place of the dCas9 protein of Liu and that the resulting dCas9-cytidine deaminase fusion would have been capable of targeting to the target DNA molecule in the method of Liu.

Response to Arguments
Applicant’s Remarks and Declaration Under 37 CFR 1.132, filed 12 January 2022, have been fully considered and found unpersuasive for the reasons discussed below.
Applicants assert that the invention as claimed achieves unexpectedly significant effect that could not reasonably have been predicted by a skilled person.  Applicants assert that the enhanced mutation frequency afforded by the presently claimed complex would not reasonably have been predictable to a person having ordinary skill in the art, relative to any ability to effect mutations that might have been expected from any combination of the cited documents.  Applicants assert that the 3rd and 5th constructs, where a SH3 domain was used between the nucleic acid modifying enzyme (hAID) and the target nucleotide-binding module (dCas9) domain, each resulted in formation of a complex providing a higher mutation frequency compared to the fourth construct in Figure 4, which lacked a SH3 domain so-positioned for binding interaction with the SH3 ligand (SH3L) domain.  Applicants arguments have been considered and found not persuasive because there is no nexus between applicant’s arguments and what is actually being claimed.  The claims are broadly directed to the use of any protein binding domain and do not require the binding domain to be oriented in a particular order in the construct.   
Dr. Nishida’s declaration asserts that the claimed invention significantly increases the on-target mutation rate compared to the mutation rate that was observed using conventional fusion constructs to join a sequence-recognizing Cas protein to a nucleic acid base-converting enzyme (constructs 5 and 6 in Figure 1 of Nishida et al., 2016) 
Applicants arguments have been considered and found unpersuasive.  Applicant’s arguments are not persuasive as they provide no nexus between the arguments of the declaration and what is actually being claimed. MPEP 716.02(b) states “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.” In the instant case, the closest prior art is Liu who describes a fusion protein comprising a nuclease-inactive Cas9 domain and a cytidine deaminase domain to convert a nucleotide in a targeted site, as discussed in the rejection. Fig. 4 does not contain data that compares nucleotide conversion efficiency of a Cas9 and deaminase complex linked by binding proteins as compared to linkage by fusion. As a result, Fig. 4 does not contain evidence that linking a Cas9 and deaminase by binding proteins has significantly increased mutation frequency as compared to linkage by fusion. 

Applicants argue that the PTO impermissibly employs hindsight in view of the disclosure found for the first time in the present application (page 10, paragraph 2).
This argument has been fully considered but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, since the rejection relies only on knowledge from the prior art, the reconstruction is proper.

Applicants assert that Liu does not teach the claimed construct and skilled person would not reasonably have combined Natesan and Liu with the requisite reasonable expectation of successfully arriving at what is presently claimed.  Applicants assert that Natesan merely pertains to the technical field of linking a transcription activation domain to a DNA binding domain, to regulate the transcription of a target gene and to teach or even remotely suggest the use of complementary protein binding domains to consolidate formation of the constituent
components of a gene editing complex such as the presently encompassed CRISPR-Cas9-
deaminase complex.  Applicant submits further that Lada and Jinek fail to cure
the deficiencies of Liu and Natesan.
Applicants arguments have been considered and are moot in view of the rejection set forth above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zhao actually teaches the use of a of complementary protein binding domains to consolidate formation of the constituent components of a gene editing complex.  Therefore a skilled artisan would be motivated and have a reasonable expectation of success of modifying Liu’s construct with the complementary protein binding domains, where both enzymes are fused to a binding domain, to consolidate formation of the constituent components of a gene editing complex.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636